DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/6/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 3 discloses a display assembly manufacturing apparatus including, inter alia, a vacuum lifting member with a particular configuration, and a covering plate with a particular configuration, wherein a supporting film molding space is formed and the covering plate includes liquid material injecting ports vertically penetrating the covering plate. Independent claim 11 discloses a method of manufacturing a display assembly including, inter alia, placing a display device in a vacuum lifting member wherein only a surface of the display device far away from the holding platform is exposed, forming a molding space with a particular configuration, and a wherein the covering plate is provided with vertically penetrating liquid material injecting ports in the covering plate. 
Ma [CN105437441, previously cited] discloses an assembly and method. Ma discloses forming a covering on the inner surface (201) and end surface (203) of a housing (203). Ma discloses a suction plate (70), but the suction plate does not include the configuration of the vacuuming lifting member as required by the claims.  Ma discloses a cover plate (20) and cavity (205), but the cover plate and cavity do not 
Claims 3 and 11 are allowable as the prior at does not disclose the particular arrangement of the vacuum lifting member, covering plate, and molding space in combination with the other requirements of the claims. Claims 4-10 and 12-18 depend from an allowable base claim, and incorporate the allowable subject matter through dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
January 15, 2021